IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 59 EM 2018
                                                :
                      Respondent                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 ROBERT WILLIAMS,                               :
                                                :
                      Petitioner                :


                                         ORDER



PER CURIAM

       AND NOW, this 12th day of June, 2018, the Court being equally divided, the

Emergency Application for King’s Bench Jurisdiction is DENIED by operation of law.

Chief Justice Saylor and Justice Mundy would deny relief.

Justice Wecht would deny relief without prejudice to Petitioner’s right to raise the matter
anew following his June 18, 2018 evidentiary hearing.

Justice Baer files a dissenting statement which Justices Todd and Donohue join.

Justice Dougherty did not participate in the consideration or decision of this matter.